                                        Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 1 of 14




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 EASTERN DISTRICT OF CALIFORNIA

                                  6

                                  7     PETER STROJNIK,                                    Case No. 3:19-cv-02556-WHO
                                                       Plaintiff,
                                  8
                                                                                           ORDER DISMISSING CASE FOR
                                                v.                                         LACK OF SUBJECT MATTER
                                  9
                                                                                           JURISDICTION
                                 10     VY VERASA COMMERCIAL COMPANY
                                        LLC, et al.,
                                 11                    Defendants.
                                 12
Eastern District of California
United States District Court




                                 13
                                             Longtime lawyer and pro se plaintiff Peter Strojnik alleges various violations by the
                                 14
                                      defendant’s hotel of the Americans with Disabilities Act (“ADA”). After his complaint was filed,
                                 15
                                      Strojnik was declared a vexatious litigant in this District, primarily because he has filed dozens of
                                 16
                                      near-identical ADA complaints against different defendants that were routinely dismissed for
                                 17
                                      making only vague, conclusory allegations that did not demonstrate cognizable injury. The
                                 18
                                      complaint in this case appeared to suffer from that defect. I ordered Strojnik to show cause why
                                 19
                                      the complaint should not be dismissed for lack of subject matter jurisdiction. Despite the many
                                 20
                                      opinions in his cases that have explained the deficiencies in his pleadings, his response and
                                 21
                                      proposed amendments fail to adequately demonstrate that he has standing to bring an ADA claim.
                                 22
                                      Giving Strojnik another opportunity to amend would be futile. I dismiss the case with prejudice.
                                 23
                                                                               BACKGROUND
                                 24
                                             Strojnik is a “disabled person as defined by the ADA,” 42 U.S.C. § 12101 et seq.
                                 25
                                      Complaint (“Compl”) [Dkt. No. 1] ¶ 2. He describes himself as an “ADA tester.” Id. Add. B at
                                 26
                                      30. He alleges he has several disabilities, including prostate cancer; renal cancer; neural foraminal
                                 27
                                      stenosis; a missing knee; limitation on the use of his shoulders, elbows, and wrists; and pleurisy.
                                 28
                                          Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 2 of 14




                                  1   Declaration of Peter Strojnik (“Strojnik Decl.”) [Dkt. No. 46-5] at 3–4.

                                  2          Strojnik filed this case against defendant VY Verasa Commercial Company LLC dba The

                                  3   Westin Verasa Napa (“the Westin”), which operates a hotel in Napa, California (“the Hotel”).

                                  4   Compl. ¶ 5.1 He alleges that he “is deterred” from visiting the Hotel due to its failures to comply

                                  5   with the ADA and various provisions of state law. Id. ¶ 11. He claims that he “intends to visit

                                  6   [the] Hotel at a specific time when . . . [it] becomes fully compliant.” Id. ¶ 13.

                                  7          Strojnik alleged that numerous ADA-non-compliant barriers deterred him from visiting the

                                  8   Hotel. They are discussed in detail below. In general, he claimed that third-party booking

                                  9   websites provided insufficient information about the Hotel’s accessibility features and that he

                                 10   encountered physical or architectural barriers at the Hotel. See id. ¶¶ 14–25, Add. A.

                                 11          While this case was pending before me, Magistrate Judge Donna Ryu dismissed another

                                 12   case that Strojnik brought against a different defendant for alleged ADA violations at its hotel.
Eastern District of California
United States District Court




                                 13   See Strojnik v. IA Lodging Napa First LLC, No. 19-cv-03983-DMR, Dkt. No. 66 (N.D. Cal. June

                                 14   1, 2020). Judge Ryu held that Strojnik had not demonstrated that he possessed standing, a

                                 15   necessary component of a court’s subject matter jurisdiction. Id. at 10. Strojnik had already been

                                 16   permitted to amend his complaint once. Id. at 1. Both complaints in that case, Judge Ryu held,

                                 17   contained only “generic descriptions” that were “too vague to assess whether and how Strojnik

                                 18   was injured.” Id. 9 (internal quotation marks omitted). Strojnik alleged “that he encountered

                                 19   numerous barriers during his visit.” Id. at 5. Those barriers were depicted in a series of

                                 20   photographs with “vague and generic” captions. Id. at 8. He did not explain how the barriers

                                 21   related to his disability or were out of compliance with the ADA. See id. at 8–9.

                                 22          Judge Ryu also declared Strojnik a vexatious litigant. Id. at 22. Strojnik is a former

                                 23   lawyer. Id. at 4. Judge Ryu explained that while Strojnik was an attorney, he represented

                                 24   individuals with disabilities and “filed over 1,700 complaints in Arizona state courts.” Id. As

                                 25   another federal court explained, the Arizona Attorney General intervened and more than “1,000

                                 26   identical cases filed by Strojnik and [his associate] were consolidated.” Id. at 5 (quoting

                                 27
                                      1
                                 28    The case was also originally filed against Greg Hurley, Jane Doe Hurley, and the law firm
                                      Sheppard Mullin, but they have been dismissed from the case. See Dkt. Nos. 19, 37.
                                                                                       2
                                        Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 3 of 14




                                  1   Advocates for Individuals With Disabilities LLC v. MidFirst Bank, 279 F. Supp. 3d 891, 894 (D.

                                  2   Ariz. 2017)). The state court found that, in all but one, Strojnik had failed to demonstrate his

                                  3   clients possessed standing. Id. The State Bar of Arizona later suspended Strojnik’s license to

                                  4   practice because of his ADA and state-law disability litigation. Id. Since that disbarment, he has

                                  5   “represented himself in numerous ADA cases before district courts in the Ninth Circuit.” Id.

                                  6   Judge Ryu found that Strojnik’s ADA complains were usually “substantially identical, substituting

                                  7   only the name of the defendant and other minor details.” Id. at 17. Judge Ryu exhaustively

                                  8   reviewed Strojnik’s litigation history. See id. 16–21. Based on this history—which was

                                  9   dominated by “near identical suits” and numerous courts’ concerns about whether Strojnik’s

                                 10   claims had a good-faith basis—Judge Ryu found that Strojnik’s “litigation tactics are frivolous and

                                 11   harassing.” Id. at 21. As a result, Judge Ryu declared him a vexatious litigant and ordered that

                                 12   Strojnik not file any civil action in this District that challenges access to public accommodations
Eastern District of California
United States District Court




                                 13   by people with disabilities without the general duty judge screening the complaint to determine

                                 14   whether “it plausibly allege[s] Article III standing.” Id. at 22. A court in the Central District of

                                 15   California has also declared Strojnik a vexatious litigant. Strojnik v. SCG America Construction

                                 16   Inc., No. 19-cv-1560, Dkt. No. 25 (C.D. Cal. Apr. 19, 2020).

                                 17          Prior to Judge Ryu’s order, the Westin moved to declare Strojnik a vexatious litigant. Dkt.

                                 18   No. 39. I deferred ruling on that motion so that Judge Ryu could first rule on her pending motion.

                                 19   Dkt. No. 41. After she did, I noted that it “appear[ed] that the Article III standing defects Judge

                                 20   Ryu identified . . . are also present in the complaint before me.” Order to Show Cause (“Order”)

                                 21   [Dkt. No. 45] 2. I observed that Strojnik “describes the hotel’s website and facilities with

                                 22   photographs and captions that reference inaccessibility, but none of the allegations are tied to the

                                 23   specifics of his asserted disability.” Id. Accordingly, I ordered Strojnik to show cause why this

                                 24   case should not be dismissed with prejudice for lack of federal subject matter jurisdiction. Id. I

                                 25   said that he “should address specific allegations he would bring in an amended complaint to cure”

                                 26   his standing deficiencies. Id. Strojnik filed his Response to my Order on August 28, 2020.

                                 27   Plaintiff’s Response to the Court’s OSC (“Response”) [Dkt No. 46]. The Westin filed a Reply on

                                 28   September 3, 2020. Defendant’s Reply to Plaintiff’s Response to the Court’s OSC (“Reply”) [Dkt
                                                                                         3
                                        Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 4 of 14




                                  1   No. 47].

                                  2                                          LEGAL STANDARD

                                  3          Standing is a “core component” of Article III’s case-or-controversy requirement. Lujan v.

                                  4   Defs. of Wildlife, 504 U.S. 555, 560 (1992). The plaintiff bears the burden of pleading and

                                  5   proving standing by “demonstrat[ing] [1] that he has suffered an injury-in-fact, [2] that the injury

                                  6   is traceable to the [defendant’s] actions, and [3] that the injury can be redressed by a favorable

                                  7   decision.” Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011). In a case

                                  8   brought under the ADA, the plaintiff must also “establish standing to pursue injunctive relief,

                                  9   which is the only relief available to private plaintiffs under the ADA.” Id. As a result, the

                                 10   plaintiff must demonstrate a “real and immediate threat of repeated injury.” Id. (internal quotation

                                 11   marks omitted). An ADA plaintiff can do so “either by demonstrating deterrence, or by

                                 12   demonstrating injury-in-fact coupled with an intent to return to a noncompliant facility.” Id. at
Eastern District of California
United States District Court




                                 13   944. The barrier that allegedly violates the ADA and causes this deterrence or injury-in-fact must

                                 14   affect the plaintiff’s “full and equal enjoyment of the facility on account of his particular

                                 15   disability.” Id. at 947. A plaintiff, however, “must do more than offer labels and conclusions that

                                 16   parrot the language of the ADA.” Id. at 955 n.9. And plaintiffs cannot simply point to “bare

                                 17   procedural violation[s], divorced from any concrete harm.” Spokeo, Inc. v. Robins, 136 S. Ct.

                                 18   1540, 1549 (2016), as revised (May 24, 2016).

                                 19                                              DISCUSSION

                                 20          Strojnik’s Complaint failed to plausibly allege that he possessed standing. Consequently,

                                 21   the central issue is whether leave to amend should be granted in light of the allegations in his

                                 22   Response. I conclude that, despite the guidance Strojnik has received from many courts about his

                                 23   similar deficient pleadings, and despite Judge Ryu’s finding that he is a vexatious litigant, Strojnik

                                 24   has still failed to adequately demonstrate that he was injured or deterred by any of the violations

                                 25   he alleges. I will, accordingly, dismiss his Complaint with prejudice.

                                 26   I. Original Complaint

                                 27      To the extent Strojnik argues that his Complaint was sufficient, he is incorrect. That

                                 28   Complaint suffered from the same jurisdictional defects as those that have led to numerous
                                                                                         4
                                        Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 5 of 14




                                  1   dismissals, including Judge Ryu’s described above. Strojnik’s allegations were made up of

                                  2   photographs and short, vague, conclusory captions that shed no light on his purported injuries. To

                                  3   take a typical example, Strojnik included a photograph of the Hotel’s bar and, underneath, the

                                  4   caption “Inaccessible bar.” Compl. Add. A at 24. In our notice-pleading system, plaintiffs need

                                  5   not exhaustively detail every relevant fact. But they must do more than provide vague, conclusory

                                  6   statements that do not permit the defendant or the court to understand the alleged injury. See

                                  7   Chapman, 631 F.3d at 955 n.9. Strojnik did not explain how any of the alleged barriers he

                                  8   encountered connected to his disabilities. Nor did he explain how they deprived him of full and

                                  9   equal enjoyment of the Hotel. He simply alleged, parroting the statutory language, that he had

                                 10   been deterred from staying at the Hotel by those barriers.

                                 11      As a result, the Complaint is dismissed. I now turn to whether I should allow Strojnik to

                                 12   amend in light of his Response to the Order to Show Cause.
Eastern District of California
United States District Court




                                 13   II. Leave to Amend

                                 14             Courts generally “freely give leave when justice so requires.” FED. R. CIV. P. 15(a)(2).

                                 15   That is particularly true when the plaintiff is pro se. But a court need not permit amendment if it

                                 16   would be “futile.” See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010). Here, I

                                 17   have given Strojnik a chance to explain why he can adequately allege standing. He has failed to

                                 18   do so.

                                 19             There are two theories of standing under the ADA: deterrence and injury coupled with

                                 20   intent to return. Chapman, 631 F.3d at 950. In other words, a plaintiff can show standing by

                                 21   pleading that a barrier did not comply with the ADA and either (1) deterred him from lodging at

                                 22   the facility or (2) injured him and that he has an intent to return once the barrier is removed. Id.

                                 23   Both theories are predicated on an ADA-non-compliant barrier. Both theories require that these

                                 24   barriers deprive (or, under a deterrence theory, would deprive) the plaintiff of the “full and equal

                                 25   enjoyment” of the facility. See 42 U.S.C. § 12182(a); Chapman, 631 F.3d at 945. And both

                                 26   theories require that this barrier be connected to the plaintiff’s individual disabilities and deprive

                                 27   the plaintiff of full and fair enjoyment on account of his “specific disability.” Chapman, 631 F.3d

                                 28   at 953.
                                                                                         5
                                        Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 6 of 14




                                  1          In his Response, Strojnik offers the same two types of barriers as in his Complaint:

                                  2   insufficient information on third-party booking websites and architectural or physical barriers at

                                  3   the Hotel. As I explain, Strojnik still has not adequately shown that either type of barrier deprived

                                  4   him (or would deprive him) of full and fair enjoyment of the facility. In light of Strojnik’s long,

                                  5   consistent history of similar pleading deficiencies, I will not grant leave to amend.

                                  6              a. Strojnik’s History

                                  7          As noted, Strojnik has been declared a vexatious litigant in this District. That finding—as

                                  8   well as numerous dismissals of his cases—largely resulted from the fact that he has, over and

                                  9   over, filed ADA cases that make vague, conclusory allegations written in similar or identical

                                 10   “boilerplate” language. See IA Lodging, No. 19-cv-03983-DMR at 17. As an attorney, Strojnik

                                 11   filed over 1,700 cases in Arizona alleging ADA violations. Id. at 4. Over 1,000 cases, a court

                                 12   eventually found, failed to adequately plead standing. See MidFirst Bank, 279 F. Supp. 3d at 894.
Eastern District of California
United States District Court




                                 13   Eventually, the state Attorney General and Bar intervened. See IA Lodging, No. 19-cv-03983-

                                 14   DMR at 5. After Strojnik consented to disbarment in May 2019, his pattern continued as a pro se

                                 15   plaintiff. His behavior in this case is consistent with the way he pleaded others—and consistent

                                 16   with the reasons he was declared a vexatious litigant. See id. 16–18.

                                 17          Strojnik’s litigation history shows that he has received ample warnings and guidance from

                                 18   courts about how to bring an adequate, non-frivolous ADA case. In combatting the vexatious

                                 19   litigant motion, Strojnik turned over a spreadsheet purporting to list all of his ADA cases filed in

                                 20   California. Id. at 11. It listed 114 cases, including 34 in this District. Id. at 11–12. None were

                                 21   tried, 60 were settled, nine were dismissed by the court, 41 were ongoing. Id. at 11–15. Of the

                                 22   ongoing cases, four were dismissed sua sponte for failure to state a claim with leave to amend,

                                 23   eight were dismissed on motion with leave to amend, 12 had pending dispositive motions, and

                                 24   only two denied a motion to dismiss. Id. Further, there were four pending motions (including in

                                 25   that case and this one) to declare Strojnik a vexatious litigant. Id. As noted, two federal courts in

                                 26   California have now done so. But even Strojnik’s submitted information “omit[ted] some

                                 27   important details.” Id. at 15. At least two cases had been dismissed before Strojnik “implied”

                                 28   they were ongoing. Id. Strojnik also was told to provide examples in which courts found his
                                                                                        6
                                        Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 7 of 14




                                  1   standing allegations adequately pleaded; one of the cases he offered was a magistrate’s report and

                                  2   recommendation on a motion for default judgment—and the district court did not adopt it because

                                  3   of Strojnik’s failure to adequately allege facts supporting standing. Id.

                                  4          More important than the number of Strojnik’s cases is their nearly identical nature. The

                                  5   Complaint Strojnik filed with Judge Ryu was, as she found, “substantially identical” to his

                                  6   Complaint here. Id. at 17. The only changes were the names of the defendants and minor details

                                  7   to account for it being a different hotel. This is consistent with Strojnik’s approach generally. As

                                  8   Judge Ryu and other courts have found, Strojnik generally uses “template allegations” that do not

                                  9   change across cases. Id. As one court put it, “[t]emplate complaints filled with non-specific

                                 10   allegations have become” Strojnik’s “stock-in-trade.” MidFirst Bank, 279 F. Supp. 3d at 893.

                                 11   Courts have, as a result, warned Strojnik again and again that his allegations are bare, vague,

                                 12   conclusory, and inadequate. See IA Lodging, No. 19-cv-03983-DMR at 17–18 (collecting
Eastern District of California
United States District Court




                                 13   examples of cases). I described above an example from Strojnik’s Complaint in this case. Other

                                 14   courts have described that this type of allegation—photographs with generic, conclusory

                                 15   captions—is what they encountered in Strojnik’s pleadings too. See id.; Strojnik v. Orangewood

                                 16   LLC, 8:19-cv-00946-DSF-GJS, 2020 U.S. Dist. LEXIS 11743, at *10 (C.D. Cal. Jan. 22, 2020).

                                 17          As Judge Ryu explained, these template complaints “raise important concerns regarding

                                 18   the fundamental requirement of Article III standing.” Id. at 17. This is because ADA plaintiffs

                                 19   must plead that barriers that violate the ADA injured them—through deterrence or actual

                                 20   encounters. They must link the barrier to their specific disability. They must plead that, because

                                 21   of the interplay between the barrier and their disability, they were or would be deprived of full and

                                 22   equal enjoyment of the accommodation. Strojnik’s vague, pattern pleading undermines all of this

                                 23   because it does not demonstrate genuine injury. As a result, courts have warned him that failure to

                                 24   allege sufficient connection between the ADA violations and his or his clients’ disabilities is fatal

                                 25   to standing.

                                 26          Nor is Strojnik’s dubious behavior limited to filing complaints in the first place. Courts

                                 27   have also singled out his “intransigence in changing his pleading practices despite having specific

                                 28   court guidance on the deficiencies.” IA Lodging, No. 19-cv-03983-DMR at 18; see, e.g.,
                                                                                        7
                                        Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 8 of 14




                                  1   Orangewood, 8:19-cv-00946-DSF-GJS, 2020 U.S. Dist. LEXIS 11743, at *10 n.7. When his

                                  2   deficient form complaint was challenged, Judge Ryu described how he filed a “generic opposition

                                  3   brief” so inadequate that it “raise[d] the question of whether his pleadings are made in good faith

                                  4   or whether he is merely relying on the federal court’s liberal policy of granting leave to amend.”

                                  5   Id. at 19. As the other federal California court to declare Strojnik a vexatious litigant put it,

                                  6   “countless courts have questioned Strojnik’s motives in pursuing the litigation and whether he has

                                  7   a good faith basis for his claims.” See SCG America Construction, No. 19-cv-1560, Dkt. No. 25.

                                  8          While courts have not uniformly dismissed Strojnik’s ADA claims, the overwhelming

                                  9   thrust of Strojnik’s filings is toward inadequate form pleading and away from genuine engagement

                                 10   with courts’ repeated, clear concerns. This history is relevant to whether leave to amend should be

                                 11   granted. Strojnik, though a pro se plaintiff, is a former lawyer specializing in ADA claims. By his

                                 12   own account, he is an “expert” in the ADA and its implementing regulations. Strojnik Decl. at 1.
Eastern District of California
United States District Court




                                 13   Now, after thousands of cases in his career and dozens in California in the past few years alone,

                                 14   Strojnik has guidance from innumerable courts about the flaws in his pleading. I would only

                                 15   permit Strojnik leave to amend if, in light of all of this, he made a genuine showing that he is not

                                 16   merely repeating his pattern.

                                 17              b. Third Party Booking Websites

                                 18          Despite making other changes to his allegations, Strojnik has not altered his claims that

                                 19   relate to two third-party booking websites. Instead he—as he did in the Complaint—posts photos

                                 20   of those websites with captions that allege the websites do not describe the Hotel’s accessible

                                 21   features “in enough detail” to permit him to assess whether it meets his accessibility needs.

                                 22   Strojnik Decl. Add. B at 9–15; see also Compl. Add. A at 12–18. As several other judges have

                                 23   found with respect to Strojnik, these allegations alone cannot support standing. See, e.g., IA

                                 24   Lodging, No. 19-cv-03983-DMR, Dkt. No. 66 at 8; Orangewood, 8:19-cv-00946, 2020 U.S. Dist.

                                 25   LEXIS 11743, at *13–23.

                                 26          The broad mandate of the ADA is implemented, among other ways, through more precise

                                 27   requirements in the ADA Accessibility Guidelines (“ADAAG”). See Fortyune v. Am. Multi-

                                 28   Cinema, Inc., 364 F.3d 1075, 1080–81 (9th Cir. 2004) (describing the regulatory implementation
                                                                                         8
                                          Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 9 of 14




                                  1   of the ADA).2 The ADAAG “provides the objective contours of the standard that architectural

                                  2   features must not impede disabled individuals’ full and equal enjoyment of accommodations.”

                                  3   Chapman, 631 F.3d at 946. Because Strojnik has sued the Westin, not the third-party websites,

                                  4   the Westin would only violate the ADAAG if it failed to “make[] available such rooms and

                                  5   information to a third-party reservation provider.” 28 C.F.R. § Pt. 36, App. A.3

                                  6            Even assuming Strojnik has properly pleaded that the Westin has failed this obligation, he

                                  7   has still not demonstrated any cognizable injury. His conclusory statement that accessibility

                                  8   information is lacking is not enough. Strojnik has not indicated what information is lacking or

                                  9   why that lack of information denied him the ability to assess whether the Hotel could

                                 10   accommodate his disabilities. Despite other courts having warned him of these exact deficiencies,

                                 11   Strojnik not only failed to change his allegations, he failed to use his Response to explain how he

                                 12   was injured or how the Westin deprived him of the ability to assess the Hotel for his accessibility
Eastern District of California
United States District Court




                                 13   needs.

                                 14               c. Physical Barriers

                                 15            Strojnik maintains that most of the physical barriers in his Complaint give rise to ADA

                                 16   standing. As noted, Strojnik’s Complaint contained photographs accompanied by vague, generic

                                 17   captions. Now, Strojnik has made two relevant changes. First, he has listed what major life

                                 18   activities are “impacted” by his disabilities—though he has not explained what the concrete effects

                                 19   are other than one-word descriptions such as “walking.” Strojnik Decl. at 3–4. Second, he has

                                 20   added explanation to those short, conclusory descriptions. Underneath each description, Strojnik

                                 21   has added a copy-and-pasted explanation, which reads, “Based on his impairments and the effect

                                 22   thereof on major life activities described in the body of this Declaration, see ¶¶ 3-11 and Table in

                                 23

                                 24   2
                                        The ADAAG was issued by the Architectural and Transportation Barriers Compliance Board and
                                 25   adopted without change by the Attorney General as the “Standards for Accessible Design.” See
                                      Fortyune, 364 F.3d at 1080. But Strojnik uses the name ADAAG to describe the regulations and
                                 26   the Ninth Circuit has done the same. See, e.g., Chapman, 631 F.3d at 946.

                                 27
                                      3
                                        This Guidance by the Department of Justice is given “substantial deference” when determining
                                      what precise technical requirements public accommodations must follow to comply with the
                                 28   ADAAG. Kohler v. Presidio Int’l, Inc., 782 F.3d 1064, 1069 (9th Cir. 2015). Strojnik does not
                                      indicate any reason to withhold that deference here and, in fact, relies on the ADAAG.
                                                                                       9
                                       Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 10 of 14




                                  1   ¶12, the ADA violation depicted in this photograph deters [Strojnik] from visiting the Hotel

                                  2   because, in violation of the ADAAG . . . .” See, e.g., Id. Add. B at 17. Each description then

                                  3   concludes with one or two further, individualized sentences that attempt to explain the barrier and

                                  4   its effect on Strojnik. Other than these changes, Strojnik largely repeats bare allegations from his

                                  5   complaint—such as a general statement that he is deterred, id. at 4—and he includes long

                                  6   quotations that describe ADA definitions, basic ADA requirements, and snippets of caselaw.

                                  7          This elaboration is more than was present in the Complaint. It is not, however, enough to

                                  8   demonstrate standing. Many of Strojnik’s explanations suffer from particularized problems. All

                                  9   share a common deficiency: they do not demonstrate that Strojnik was deprived of full and equal

                                 10   enjoyment of the Hotel, usually because Strojnik points to things that might be bare procedural

                                 11   violations but does not allege that there were not adequate alternatives. He has been told many

                                 12   times that he must connect an alleged barrier to a disability such that it demonstrates he was or
Eastern District of California
United States District Court




                                 13   would be deprived of full and equal enjoyment of the facility. And, despite submitting more than

                                 14   50 pages of materials, including a 28-page declaration that attempts to fix the previous

                                 15   deficiencies, he never indicates which sections of the ADAAG are allegedly being violated.

                                 16          To cure these problems, Strojnik includes one new statement at the bottom of his

                                 17   declaration. He writes, “The manner in which the barriers denied Declarant full and equal use or

                                 18   access, and which deter Declarant from visiting the Hotel: Above described barriers denied

                                 19   Declarant full and equal access to the benefits of the facility.” Strojnik Decl. Add. B at 28. That

                                 20   conclusory allegation, which simply parrots the statutory language, is not sufficient to create

                                 21   standing. None of his individual explanations fare any better.

                                 22                      i. Loading Zone

                                 23          Strojnik’s Complaint alleged that there was no “marked passenger loading zone” and

                                 24   contained a picture purporting to be the front of the Hotel. Compl. Add. A at 19. In his Response,

                                 25   Strojnik adds that the Hotel’s loading zone is in violation of the ADAAG because it “does not

                                 26   provide an exclusive, marked passenger loading zone.” Strojnik Decl. Add. B at 17. As a result,

                                 27   Strojnik alleges, he “would run the risk of having the passenger loading zone occupied by a non-

                                 28   disabled individual” and “have to (1) walk further to the vehicle and (2) carry his luggage at a
                                                                                       10
                                       Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 11 of 14




                                  1   greater distance.” Id. This, he argues, would cause him “pain, suffering and discomfort.” Id.

                                  2             The Westin argues that all of Strojnik’s statements, including this one, fail “to tie any of

                                  3   the alleged violations to his specific disability.” Reply 3. Although Strojnik does not explicitly

                                  4   connect this violation to a particular disability, a fair reading of the Response creates that

                                  5   connection. Strojnik asserts that he has renal cancer that impacts his movement; neural stenosis, a

                                  6   missing knee, and pleurisy that impact walking and carrying objects; and limited shoulder, elbow,

                                  7   and wrist use that impacts carrying objects. Id. at 3–4.

                                  8             Yet much of Strojnik’s description is, as detailed above, still “boilerplate.” IA Lodging,

                                  9   No. 19-cv-03983-DMR, Dkt. No. 66 at 17. And he has not cited any requirement in the ADAAG

                                 10   or other authority that requires the sort of marking he alleges is required, or how the lack of such a

                                 11   marking violates the ADA. As a self-described expert, he must know that the ADAAG requires

                                 12   only that the access aisles to passenger loading zones “be marked so as to discourage parking in
Eastern District of California
United States District Court




                                 13   them.” ADAAG 503.3.3 (emphasis added). He does not allege if or how the loading zone fails to

                                 14   meet this requirement. He also appears to argue that the loading zone should exclude people

                                 15   without disabilities. He cites no provision of the ADAAG—or any other authority—that is

                                 16   violated by the Hotel’s current setup.

                                 17             Strojnik has not met his burden. Additionally, the photograph he provided includes a

                                 18   painted pole marked “Pull Forward” and another topped with a stop sign. Presumably, these are to

                                 19   encourage loading and discourage parking. The photo depicts a blue-marked curb beneath a blue

                                 20   accessibility placard next to both the main stairs and what appears to be a ramp also marked by a

                                 21   blue accessibility placard. This further indicates that Strojnik does not plausibly allege an ADA

                                 22   injury.

                                 23                        ii. Entryway

                                 24             Strojnik’s Complaint alleged that the Hotel had an “[i]naccessible entry with no signage to

                                 25   accessible route.” Compl. Add. A at 20. Now, Strojnik adds that the Hotel is in violation of the

                                 26   ADAAG because it does not provide an “accessible route to the lobby” or “signage to [the]

                                 27   accessible route.” Strojnik Decl. Add. B at 18. Strojnik explicitly connects these alleged

                                 28   violations to his disabilities that cause “diminished capacity of climbing stairs.” Id. These added
                                                                                          11
                                       Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 12 of 14




                                  1   phrases, however, are simply longer restatements of his previous conclusory allegation. Not

                                  2   providing an “accessible route to the lobby” or signage for that particular route is, even if true, an

                                  3   insufficient to demonstrate injury. Strojnik has not alleged that the door was part of an accessible

                                  4   route or that there was not another accessible route to get into the lobby; he does not allege what

                                  5   signage is required or how the lack of it deprived him of full and equal enjoyment. See

                                  6   Orangewood, 8:19-cv-00946-DSF-GJS, 2020 U.S. Dist. LEXIS, at *10 (dismissing Strojnik’s

                                  7   claims for lack of standing because he did not allege these facts). Consequently, Strojnik has not

                                  8   demonstrated that, even if what he alleges is true, he was denied full and equal enjoyment of the

                                  9   Hotel because of this alleged barrier.

                                 10                     iii. Front Door

                                 11          In his Complaint, Strojnik alleged only that the front door was “[m]ore than 5lbs to open.”

                                 12   Compl. Add. A at 21. In his Response, Strojnik alleges that a door requiring more than five
Eastern District of California
United States District Court




                                 13   pounds to open violates the ADAAG and that his ability to push and open doors is impaired by his

                                 14   disabilities. Strojnik Decl. Add. B at 19. But, again, Strojnik has not alleged that the door is part

                                 15   of an accessible route, or that there is not an adequate alternative way for him to enter the lobby

                                 16   such that the alleged barrier denied him full and equal enjoyment of the Hotel.

                                 17                     iv. Concierge Desk and Bar

                                 18          Strojnik’s Complaint alleged only that the Hotel’s concierge desk and bar were

                                 19   “inaccessible.” Compl. Add. A at 22–24. In his Response, he alleges that the desk and bar violate

                                 20   the ADAAG (he does not say how) and he is deterred because of his “potential use of wheelchair

                                 21   [sic].” Strojnik Decl. Add. B at 20–22. That statement is identical in substance with the allegation

                                 22   that Strojnik is deterred because the bar and desk are inaccessible due to his disability. They are

                                 23   conclusory. Strojnik does not say which provision(s) of the ADAAG the bar and desk violate.

                                 24   Construed liberally, Strojnik’s claim is that the desk and bar are too high to sit at with a

                                 25   wheelchair, but he has not demonstrated that that fact deprives him of full and equal enjoyment.

                                 26   He has not shown, for instance, that there are not ways to access the bar and concierge by which

                                 27   he would have full and equal enjoyment of the facility, or that there are not accessible equivalents.

                                 28   He also has not alleged that he would need to access the bar using a wheelchair, or that only
                                                                                        12
                                       Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 13 of 14




                                  1   accessing it that way would deprive him of full and equal access; the mere fact that he sometimes

                                  2   uses a wheelchair—which is the most that can be gleaned from his Complaint—is insufficient.

                                  3                       v. Non-Accessible Restroom

                                  4           Strojnik’s Complaint included an allegation that the “lobby bathroom” door requires more

                                  5   than five pounds to open and, below a photo of that door’s handle, the words “inaccessible

                                  6   hardware to lobby bathroom.” Compl. Add. A at 25–26. He has added in his Response that the

                                  7   weight issue limits his access because his “ability to push and open doors [i]s impaired,” Strojnik

                                  8   Decl. Add. B at 23, and the handle requires Strojnik to twist his wrist to turn it, which is difficult

                                  9   with his disabilities, id. at 24. Even if it were left at that, Strojnik’s allegation would still fail for

                                 10   the same reasons as his complaint about the front door: he has not alleged that there was no

                                 11   adequate accessible alternative. To drive that point home, the photograph that Strojnik submitted

                                 12   depicts the following sign next to the restroom: “Our accessible bathroom is located near the ATM
Eastern District of California
United States District Court




                                 13   on the other side of the lobby.” Id.

                                 14                      vi. Second Restroom

                                 15           In the Complaint, Strojnik included a photo of another restroom and stated “3s closing time

                                 16   in lobby bathroom.” Compl. Add. A at 29. In the Response, he adds that “the lobby restroom

                                 17   door closes in 3 seconds instead of the required 5+ seconds. # [sic] seconds is not enough time for

                                 18   [Strojnik] to get in and out of the lobby restroom.” Strojnik Decl. Add. B at 27. This allegation

                                 19   again fails to demonstrate an ADA injury. Strojnik has not claimed that there were no adequate

                                 20   alternatives that would give him full and equal enjoyment of the facility.

                                 21                      vii. Shower

                                 22           The Complaint alleged two problems with a shower: “Shower interference with seat” and

                                 23   “No shut off on [sic] spray unit.” Compl. Add. A at 27–28. In his Response, Strojnik elaborates

                                 24   that “either the shower unit or the shower seat is unusable because of the interference between

                                 25   them” and that his “ability to stand in the shower is impaired.” Strojnik Decl. Add. B at 25. The

                                 26   shower head, Strojnik alleges, “is not equipped with a shut off valve,” which “endangers [Strojnik]

                                 27   because when the water is either too cold or too hot it prevents him from shutting it off with one

                                 28   hand, risking injury.” Id. at 26. Here, unlike some of Strojnik’s other claims, he truly does not
                                                                                          13
                                          Case 3:19-cv-02556-WHO Document 48 Filed 09/15/20 Page 14 of 14




                                  1   connect it to a particular disability. Liberally construed, Strojnik’s allegation with the shower

                                  2   head is that he must be able to turn it off using the head itself, but he cites no authority for that

                                  3   proposition in the ADAAG and he does not explain in enough detail to permit me to determine

                                  4   that he was denied full and equal enjoyment. Moreover, it is unclear what “interference” between

                                  5   the shower seat and shower unit means or how it is an ADA violation.

                                  6               d. Futility of Amendment

                                  7           Strojnik argues that, if I dismiss his Complaint, I should do so with leave to amend because

                                  8   dismissal for lack of standing is not a dismissal on the merits. Response 2. I will not give Strojnik

                                  9   leave to amend because it would be futile. Gordon, 627 F.3d at 1094. To start, his Response to

                                 10   my Order was a chance to propose amendments. Strojnik is not an untutored lay person

                                 11   attempting in good faith to navigate pleading requirements. He was a seasoned lawyer with

                                 12   thousands of ADA cases under his belt. He was on notice from dozens of other rulings about what
Eastern District of California
United States District Court




                                 13   is required to properly allege standing. Instead of curing those deficiencies, he largely restated old

                                 14   claims and added new, conclusory boilerplate. Those few sentences for each barrier he did change

                                 15   are not enough to demonstrate that, on account of his specific disabilities, any barrier failed to

                                 16   comply with the ADA or deprived him of full and equal enjoyment of the Hotel. At most, he

                                 17   identified bare procedural violations—and sometimes not even those. Strojnik has proposed his

                                 18   amendments; they would not create standing. Leave to amend is DENIED.

                                 19                                              CONCLUSION

                                 20           The Complaint is DISMISSED WITH PREJUDICE.4

                                 21           IT IS SO ORDERED.

                                 22   Dated: September 15, 2020

                                 23
                                                                                                      William H. Orrick
                                 24                                                                   United States District Judge
                                 25

                                 26   4
                                        As I indicated in my Order, I will not exercise supplemental jurisdiction over Strojnik’s state-law
                                 27   claims (Counts Two, Three, and Four) now that the related ADA claim has been dismissed. See
                                      28 U.S.C. § 1367(c)(3). Strojnik’s final claim (Count Five) was a retaliation claim predicated on
                                 28   the conduct of the law firm defendant now dismissed from the case. Strojnik makes no argument
                                      in his Response that this claim should not be dismissed. All claims are therefore DISMISSED.
                                                                                        14
